EXHIBIT 10.48

CALLAWAY GOLF COMPANY

2008 SENIOR MANAGEMENT INCENTIVE PROGRAM

UNDER THE 2004 INCENTIVE PLAN

1. Purposes of the Program. This Callaway Golf Company 2008 Senior Management
Incentive Program (“Program”), established pursuant to Section 12 of the
Callaway Golf Company Amended and Restated 2004 Incentive Plan (“Plan”), sets
forth a program for payment of performance awards subject to the provisions of
Section 11 of the Plan to those Participants designated for participation and is
intended to increase stockholder value and the success of the Company by
attracting, retaining and motivating Participants to perform to the best of
their abilities and to achieve the Company’s objectives. The Program’s goals are
to be achieved by providing such Participants with performance awards based on
the achievement of goals relating to the performance of the Company or one of
its business units or upon the achievement of other objectively determinable
performance goals. The Program is intended to permit the payment of awards under
the Plan that may qualify as performance-based compensation under
Section 162(m). Capitalized terms not defined herein shall have the meanings
provided in the Plan.

2. Definitions.

(a) “Award” has the meaning set forth in Section 4.

(b) “Base Salary” means, as to any Performance Period, Participant’s salary
actually earned during the portion of the Performance Period during which the
individual was a Participant (including without limitation any compensation that
is deferred by Participant into a Company-sponsored retirement or deferred
compensation plan, but excluding any employer matching contributions by the
Company associated with any such retirement or deferred compensation plan and
excluding any other Company contributions) and excludes all bonuses, incentives,
commissions, expatriate premiums, fringe benefits (including without limitation
car allowances), relocation allowances, stock option grants, equity awards,
employee benefits and other similar items of compensation. Such Base Salary
shall be before both (i) deductions for taxes or benefits, and (ii) deferrals of
compensation pursuant to Company-sponsored plans.

(c) “Corporate Net Income” means the Company’s consolidated net income as
reflected in its audited financial statements for the relevant period less
(i) charges for employee long-term incentive compensation, (ii) charges incurred
in connection with the Company’s gross margin initiatives and (iii) other
one-time charges/benefits as determined by the Committee.

(d) “Corporate Performance Measure” means the sum of (i) the Corporate Net
Income Goal Achievement Percentage multiplied by .75, and (ii) Corporate Sales
Goal Achievement Percentage multiplied by .25.



--------------------------------------------------------------------------------

(e) “Corporate Sales” means the Company’s consolidated net sales as reflected in
the Company’s audited financial statements for the relevant period.

(f) “Covered Employee” means a Participant who falls within the definition of
“covered employee” under Section 162(m).

(g) “Eligible Position” means one of the following (i) an officer of the
Company, including its Chief Executive Officer, (ii) the most senior non-officer
employees (employees with job classifications of E10 or above at the Company or
Callaway Golf Sales Company, (iii) the officers of each subsidiary of the
Company based in the U.S., (iv) the most senior non-officer employees at
Callaway Golf Ball Operations (“CGBO”) (with a pay grade of 13 or 14 or a pay
grade of 12 and the title of Director), (v) the Vice Presidents of Callaway Golf
Interactive (“CGI”), (vi) the most senior officer at each of the Company’s
foreign subsidiaries located in Europe, Japan, Canada, Korea, Australia and
China, and (vii) the Director-Level employees of the Company’s foreign
subsidiaries listed in (vi) above (not to exceed 5% of the non-union population)
as are recommended for participation by the most senior officer at such foreign
subsidiary.

(h) “Goal Achievement Percentage” means the portion of the Target Goals
applicable to a Participant that are actually achieved, as provided in
Section 5.

(i) ”Financial Goal Achievement Percentage” means, with respect to a
Participant, the aggregate Goal Achievement Percentages for each of the
Corporate Goals and for any Subsidiary/Group Goals applicable to such
Participant, the Subsidiary/Group Deemed Achievement Percentage, with each
multiplied by the weighting associated therewith, as provided in Section 5.

(j) “Overall Achievement Percentage” means, with respect to a Participant, the
aggregate Financial Goal Achievement Percentage together with the MBO Goal
Achievement Percentage, with each multiplied by the weighting specified in the
Payout Formula provided in Section 6(c).

(k) “Participant,” for the 2008 Performance Period, means a regular full or
part-time employee who (i) has been hired, promoted or transferred into an
Eligible Position before October 1, 2008, and (ii) is an active employee or on
an approved leave of absence at the Payout Date.

(l) “Payout Date” means the date on which Awards are paid pursuant to
Section 6(f).

(m) “Payout Determination Date” means the date upon which the Committee or the
Chief Executive Officer, as applicable, determines the amounts payable pursuant
to an Award, in accordance with Section 6.

(n) “Performance-Based Compensation” means compensation that is intended to
qualify as “performance-based compensation” within the meaning of
Section 162(m).



--------------------------------------------------------------------------------

(o) “Performance Goals” means the goals, based on Performance Criteria that are
established by the Committee or, for Participants who are not Covered Employees,
by the Chief Executive Officer, in each case as provided for in Section 11.2 of
the Plan.

(p) “Performance Period” means any January 1 through December 31.

(q) “Section 162(m)” means Section 162(m) of the Internal Revenue Code of 1986,
as amended, or any successor to Section 162(m), as that Section may be
interpreted from time to time by the Internal Revenue Service, whether by
regulation, notice or otherwise.

(r) “Subsidiary/Group Deemed Achievement Percentage” means the achievement
percentage that is deemed to have been achieved for purposes of this Program, as
provided in Section 5(c).

(s) “Target Determination Cutoff Date” means the latest possible date that the
Committee may set the Performance Goals, Target Awards and maximum payout that
will not jeopardize an Award’s qualification as Performance-Based Compensation.
For the 2008 Performance Period, this date will be March 30, 2008.

3. Program Administration.

(a) The Committee shall be responsible for the general administration and
interpretation of the Program and for carrying out its provisions. Subject to
the requirements for qualifying compensation as Performance-Based Compensation,
the Committee may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Program. Subject to the
limitations on Committee discretion imposed under Section 162(m), the Committee
shall have such powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following powers and duties, but
subject to the terms of the Program:

(i) discretionary authority to construe and interpret the terms of the Program,
and to determine eligibility, Awards and the amount, manner and time of payment
of any Awards hereunder;

(ii) to prescribe forms and procedures for purposes of Program participation and
distribution of Awards; and

(iii) to adopt rules, regulations and bylaws, to formally amend the Program and
to take such actions as it deems necessary or desirable for the proper
administration of the Program.

(b) Any rule or decision by the Committee that is not inconsistent with the
provisions of the Program shall be conclusive and binding on all persons, and
shall be given the maximum deference permitted by law.

4. Award Determinations. Each Participant under the plan shall be granted an
award of a contingent right to a future cash payment (an “Award”), the payment
of which is contingent upon the Company’s financial performance as well as the
Participant’s individual



--------------------------------------------------------------------------------

performance objectives (“MBOs”). For each Participant, the Company has
established a “Target Award” expressed as a percentage of a Participant’s Base
Salary. The Target Award represents the amount a Participant could earn if the
Company achieves its target financial performance goals and the Participant
achieves 100% of the Participant’s MBOs. Performance above or below the targeted
goals can result in an award above or below the Target Award. The “Maximum
Award” a Participant can earn is equal to 150% of the Target Award and
achievement of the minimum performance criteria for the payment of an Award
results in a “Threshold Award” equal to 50% of the Target Award. The Threshold
Award, Target Award and Maximum Award for each Participant is set forth below by
position:

 

Level

    

Position

  

Threshold

Award

  

Target

Award

  

Maximum

Award

1.      CEO (Chief Executive Officer - Callaway Golf)          2.      Sr. Exec.
VP (Vice President) - Callaway Golf & Sr. VP reporting to the CEO – Callaway
Golf          3.      Sr. VP – Callaway Golf and CGBO, Most senior officer of
Europe & Japan, (based on size of business)          4.      VP – Callaway Golf,
CGI & CGBO; most senior officer of Canada, Korea, Australia & China          5.
     All other senior level participants         

5. Performance Goal Determinations. Awards under this Program are contingent
upon the achievement of the Company’s threshold financial performance goals and
each Participant’s Award is based on the overall achievement of these financial
performance goals as well as the Participant’s MBOs. Depending on the
Participant’s position, the financial performance goals will be based either
(i) solely upon the Company’s performance or (ii) upon the Company’s performance
and the performance of the Participant’s subsidiary or group. The Company will
establish for the 2008 Performance Period the financial performance goals for
this Program as well as each Participant’s MBOs prior to the Target
Determination Cutoff Date as more fully set forth below.

(a) Minimum Corporate Net Income. A minimum level of Corporate Net Income of
$         million is required before any Award will be paid under this Program
to any Participant regardless of any other performance measure.

(b) Corporate Goals. All Participants’ Awards will be based, at least in part,
on Performance Goals relating to Company Performance based on Corporate Net
Income and Corporate Sales (“Corporate Goals”). For the 2008 Performance Period,
the Corporate Goals are as follows (expressed in millions):

 

     THRESHOLD
GOAL    TARGET
GOAL    MAXIMUM
GOAL

Corporate Net Income $

        

Corporate Sales $

        



--------------------------------------------------------------------------------

For purposes of calculating the Goal Achievement Percentage with respect to the
Corporate Goals, Company performance below the “Threshold Goal” or above the
“Maximum Goal” in the table above will be disregarded. The Committee shall
determine the Goal Achievement Percentage by reference to the “Target Goal.” The
Goal Achievement Percentage at the Threshold Goal is 50%; the Goal Achievement
Percentage at the Target Goal is 100%; and the Goal Achievement Percentage at
the Maximum Goal is 150%. Performance between the Threshold Goal and the Target
Goal shall be interpolated on a straight-line basis; performance between the
Target Goal and the Maximum Goal shall also be interpolated on a straight-line
basis.

(c) Subsidiary/Group Goals. Certain Participants’ Awards will be based on
Corporate Goals and Performance Goals based on the financial performance of a
Participant’s subsidiary or group (“Subsidiary/Group Goals”), established by the
Committee or, for Participants who are not Covered Employees, by the Chief
Executive Officer, in each case before the Target Determination Cutoff Date. In
establishing the Subsidiary/Group Goals, the Committee shall set a Target Goal,
and may set a Threshold Goal and a Maximum Goal. For purposes of determining the
Goal Achievement Percentage with respect to the Subsidiary/Group Goals, the
actual achievement percentage for such goals shall be adjusted based upon the
Corporate Performance Measure (the “Subsidiary/Group Deemed Achievement
Percentage”). For Participants with Subsidiary/Group Goals, the Participant’s
Subsidiary/Group Deemed Achievement Percentage is determined by multiplying the
applicable Goal Achievement Percentage relating to the Subsidiary/Group Goals by
the Corporate Performance Measure (as illustrated in the table below); provided,
however, that (i) the Subsidiary/Group Deemed Achievement Percentage shall be 0%
unless at least 75% of the Subsidiary/Group Performance Goals have been achieved
and (ii) the Subsidiary/Group Deemed Achievement Percentage shall not be less
than 75% if (A) the Subsidiary/Group Goal Achievement Percentage is at least 75%
and (B) the Corporate Performance Measure is at least 50%. The maximum payment
relating to the Subsidiary/Group Goal is 150%. This formula is expressed in the
following chart:

SUBSIDIARY/GROUP DEEMED ACHIEVEMENT PERCENTAGE

 

      Corporate Performance Measure           49%    50%    75%    90%    100%
   125%    150%

Sub/Group

Performance

   49%    0%    0%    0%    0%    0%    0%    0%    50%    0%    0%    0%    0%
   0%    0%    0%    75%    0%    75.00%    75.00%    75.00%    75.00%    93.75%
   112.50%    90%    0%    75.00%    75.00%    81.00%    90.00%    112.50%   
135.00%    100%    0%    75.00%    75.00%    90.00%    100.00%    125.00%   
150.00%    125%    0%    75.00%    93.75%    112.50%    125.00%    150.00%   
150.00%    150%    0%    75.00%    112.50%    135.00%    150.00%    150.00%   
150.00%



--------------------------------------------------------------------------------

(d) Weighting. For Participants without Subsidiary/Group Goals, Corporate Net
Income shall be weighted 3x Corporate Sales. For Participants with
Subsidiary/Group Goals, Corporate Net Income will be weighted 3x Corporate Sales
and the Subsidiary/Group Goals will be weighted 2x Corporate Sales.

(e) MBOs. The Committee shall approve the MBOs for each Participant who is a
Covered Employee. The Committee or the Chief Executive Officer shall approve the
MBOs for all other Participants who are not Covered Employees.

6. Payout Determination.

(a) Payout Determination and Certification. On the Payout Determination Date,
(i) the Committee shall certify in writing (which may be by approval of the
minutes in which the certification was made) the Financial Goal Achievement
Percentage and the MBO Goal Achievement Percentage for each Covered Employee and
(ii) the Committee or the Chief Executive Officer shall approve the Financial
Goal Achievement Percentage and the MBO Goal Achievement Percentage for each
other Participant who is not a Covered Employee.

(b) Maximum Payout. Subject to the maximum payout specified by Section 12 of the
Plan, for the 2008 Performance Period, if the Financial Goal Achievement
Percentage is not greater than 100%, then the maximum amount of a Participant’s
Award to be paid under this Program shall be the product of (i) the
Participant’s Financial Goal Achievement Percentage multiplied by (ii) the
Participant’s Target Award, multiplied by 1.25. If the Financial Goal
Achievement Percentage applicable to a Participant is greater than 100%, then
the maximum amount of a Participant’s Award to be paid under this Program shall
be the product of (x) the Participant’s Financial Goal Achievement Percentage
multiplied by (y) the Participant’s Target Award.

(c) Payout Formula. Notwithstanding any contrary provision of the Program, the
Committee shall, as appropriate, reduce the maximum amount payable to any
Participant under Section 6(b) above under the following formula (the “Payout
Formula”). For Participants without Subsidiary/Group Goals, the Corporate Goals
shall constitute 75% of the Award (with Corporate Net Income accounting for
56.25% of the Award and the Corporate Sales accounting for 18.75% of the Award)
and the Participant’s satisfaction of his or her MBOs shall constitute 25% of
the Award (based on the Committee’s or Chief Executive Officer’s evaluation of a
Participant’s satisfaction of his or her MBOs). For Participants with
Subsidiary/Group Goals, the Corporate Goals shall constitute 50% of the Award
(with Corporate Net Income accounting for 37.5% of the Award and Corporate Sales
accounting for 12.5% of the Award), the Subsidiary/Group Goals (based on the
Subsidiary/Group Deemed Achievement Percentage, as provided in Section 5(c))
shall constitute 25% of the Award and the Participant’s satisfaction of his or
her MBOs shall constitute 25% of the Award. Based upon this Payout Formula, the
Financial Goal Achievement Percentage and the MBO Goal Achievement Percentage,
an Overall Achievement Percentage shall be determined for each Participant. The
amount payable to each participant under the Program shall be equal to the
product of the (i) Overall Achievement Percentage, (ii) multiplied by the
Participant’s Target Award, and (iii) multiplied by the Participant’s Base
Salary. Notwithstanding the foregoing, a Participant’s Award may be reduced or
eliminated in its entirety based on the Committee’s (or, in the case of a
Participant who is not a Covered Employee, the Chief Executive Officer’s)
evaluation of the Participant’s overall job performance.



--------------------------------------------------------------------------------

(d) Right to Receive Payment. Each Award under the Program shall be paid solely
from the general assets of the Company. Nothing in this Program shall be
construed to create a trust or to establish or evidence any Participant’s claim
of any right to payment of an Award other than as an unsecured general creditor
with respect to any payment to which he or she may be entitled. At no time
before the actual distribution of funds to Participants under the Program shall
any Participant accrue any vested interest or right whatsoever under the Program
except as otherwise stated in this Program.

(e) Form of Distributions. The Company shall distribute all Awards to the
Participant in cash, unless the Committee determines to substitute shares of the
Company’s Common Stock for the cash payment in accordance with Section 12 of the
Plan.

(f) Timing of Distributions. Subject to Section 6(f) below, the Company shall
distribute amounts payable to Participants as soon as is practicable following
the determination and written certification of the Award for a Performance
Period, but in no event later than 2  1/ 2 months after the end of the calendar
year that includes the applicable Payout Determination Date.

(g) Deferral. The Committee may defer payment of Awards, or any portion thereof,
to Participants as the Committee, in its discretion, determines to be necessary
or desirable to preserve the deductibility of such amounts under Section 162(m).
In addition, the Committee, in its sole discretion, may permit a Participant to
defer receipt of the payment of Awards that would otherwise be delivered to a
Participant under the Program. Any such deferral elections shall be subject to
such rules and procedures as shall be determined by the Committee in its sole
discretion, which shall comply with the requirements of Section 409A of the Code
and the regulations and other guidance thereunder.

(h) Withholding. In accordance with Section 13 of the Plan, the Company may
withhold from the Awards payable to Participants under this Program amounts
necessary to satisfy any federal, state, local or foreign tax withholding
obligation relating to such payments.

7. Term of Program. The Program shall become effective on January 1, 2008 and
shall apply to the 2008 Program year.

8. Amendment and Termination of the Program. The Committee may amend, modify,
suspend or terminate the Program, in whole or in part, at any time, including
adopting amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Program or in any
Award granted hereunder; provided, however, that no amendment, alteration,
suspension or discontinuation shall be made which would (i) increase the amount
of compensation payable pursuant to such Award or (ii) cause compensation that
is, or may become, payable hereunder to fail to qualify as Performance-Based
Compensation. To the extent necessary or advisable under applicable law,
including Section 162(m), Program amendments shall be subject to stockholder
approval.

9. Governing Plan Document. The Program is subject to all the provisions of the
Plan and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted by the
Committee, the Board or the Company pursuant to the Plan. In the event of any
conflict between the provisions of this Program and those of the Plan, the
provisions of the Plan shall control.